Citation Nr: 0525460	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of traumatic optic neuropathy of the right 
eye, from October 26, 1994 to April 14, 1998.

2.	Entitlement to a rating in excess of 50 percent for the 
bilateral residuals of traumatic optic neuropathy, from April 
15, 1998.

3.	Entitlement to restoration of a 50 percent schedular 
rating for the bilateral residuals of traumatic optic 
neuropathy, from February 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for the residuals of traumatic 
optic neuropathy, right eye, effective August 1, 1995; and 
granted service connection for left eye residuals and 
assigned a 50 percent rating for the bilateral residuals of 
traumatic optic neuropathy, effective April 15, 1998.  In 
November 1999, the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned for his service-
connected right eye disability, for the period from August 1, 
1995 to April 14, 1998; and the 50 percent rating assigned 
for bilateral eye disability from April 15, 1998.  The RO 
issued a statement of the case (SOC) in January 2000, and the 
veteran filed a substantive appeal in February 2000.  

In February 2001, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

In March 2001, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    
Also in March 2001, the Board granted an effective date of 
October 26, 1994 for the veteran's service-connected 
residuals of traumatic optic neuropathy of the right eye; and 
remanded the veteran's claims for increase to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of the claims for a higher rating for 
an eye disability, for all pertinent time periods (as 
reflected in a September 2004 supplemental SOC (SSOC)), and 
returned these matters to the Board.

In July 2004, the RO proposed a reduction in rating, from 50 
percent to 0 percent, for the veteran's service-connected 
residuals of bilateral traumatic optic neuropathy.  The 
veteran filed a NOD with the proposed reduction in rating in 
September 2004.  In October 2004, the veteran provided 
testimony during a hearing before a Decision Review Officer 
(DRO) at the RO; a transcript of the hearing is of record.  
In a November 2004 decision, the RO effectuated the decrease 
in rating, effective February 1, 2005.  The RO also issued a 
SSOC that addressed the reduction in rating issue in November 
2004.  In February 2005, the veteran's representative filed a 
statement with the RO, which the Board accepts as a 
substantive appeal as to the issue of the reduction in 
rating.    

Because the veteran has expressed disagreement with the 
initial rating assigned for the residuals of traumatic optic 
neuropathy of the right eye (and, after April 15, 1998, the 
bilateral residuals of traumatic optic neuropathy), the Board 
has continued its characterization of the veteran's claims 
for increase as involving the propriety of the initial (and 
subsequent) evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

The Board's decision on the veteran's claim for and an 
initial rating in excess of 10 percent for the residuals of 
traumatic optic neuropathy of the right eye, and the claim 
for restoration of a 50 percent rating for the bilateral 
residuals of traumatic optic neuropathy is set forth below.  
The claim for a rating in excess of 50 percent for the 
bilateral residuals of traumatic optic neuropathy, from April 
15, 1998, is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 10 
percent for the residuals of traumatic optic neuropathy, and 
the claim for restoration of a 50 percent rating for the 
bilateral residuals of traumatic optic neuropathy, has been 
accomplished.

2.  During the period from October 26, 1994 to April 14, 
1998, the veteran's service-connected traumatic optic 
neuropathy of the right eye was characterized by corrected 
visual acuity of no worse than 20/30.

3.  In September 1999, the RO assigned a 50 percent rating 
for the veteran's bilateral residuals of traumatic optic 
neuropathy, effective April 15, 1998; the evaluation was 
based upon a July 1998 private physician's opinion and May 
1999 VA examination report.

4.  In July 2004, the RO proposed a reduction in rating from 
50 percent to 0 percent for the veteran's service-connected 
bilateral eye disability, following its receipt of June 2002 
and November 2002 VA examination reports, VA clinical 
records, and a July 2003 physician's opinion.  In November 
2004, the RO effectuated the reduction, effective February 1, 
2005.

5.  When compared with medical findings that formed the basis 
for the veteran's 50 percent rating, the recent VA medical 
evidence considered by the RO does not reflect overall 
improvement in the veteran's service-connected bilateral 
residuals of traumatic optic neuropathy.




CONCLUSION OF LAW

1.	The criteria for an initial rating in excess 10 percent 
for the residuals of traumatic optic neuropathy of the right 
eye, for the period from October 26, 1994 to April 14, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic Codes 
6026, 6061-6080 (2004).

2.  The criteria for restoration of a 50 percent schedular 
rating for the bilateral residuals of traumatic optic 
neuropathy, from February 1, 2005, have been met.    38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.159, 3.344, 4.1, 4.3, 4.7, 4.75, 4.76, 
4.76a, 4.83a, 4.84a, Diagnostic Codes 6026, 6061-6080 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
restoration of a 50 percent schedular rating for the 
bilateral residuals of traumatic optic neuropathy, all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

As regards the claim for a higher initial rating for the 
residuals of traumatic optic neuropathy, right eye, the Board 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, all 
notification and development action needed to render a fair 
decision on this matter has been accomplished.  Through the 
January 2000 SOC, the September 2004 and November 2004 SSOCs, 
and the RO's letters of December 2001 and January 2004, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its December 2001 
letter, the RO notified the veteran of the provisions of the 
VCAA, and requested that he provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in his possession.  In a January 2004 letter, the RO 
again requested that the veteran provide authorization to 
obtain any outstanding private medical records, and 
information to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state or local agencies, as well as requested that the 
veteran submit any additional evidence in support of his 
claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.    § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 1999 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the January 2000 SOC 
explaining what was needed to substantiate the claim within 
two-months of the veteran's November 1999 NOD of the 
September 1999 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of December 2001 and January 2004; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim for a 
higher initial rating for his service-connected right eye 
disability.  As indicated below, the RO has obtained 
outpatient treatment reports from the Atlanta VA Medical 
Center (VAMC), dated from December 1996 to July 1998.  The RO 
has also arranged for the veteran to undergo VA examination, 
the report of which is of record.  Additionally, while the 
Board's March 2001 remand included a request that the RO 
attempt to obtain any outstanding records from VA medical 
facilities located in Canton or Youngstown, Ohio on the basis 
of information suggesting treatment at these locations, the 
veteran clarified in a statement received in April 2001 that 
he had not undergone treatment at the above facilities.  

In support of his claim, the veteran has submitted a March 
1996 report from a private optometrist (the physician and/or 
pertinent medical facility is not listed on the report 
itself); a January 1997 report from the "America's Best" 
Contacts and Eyeglasses; and a January 1997 report from the 
Omni Eye Services.  The veteran has also provided testimony 
at a March 2001 hearing before the undersigned VLJ, and an 
October 2004 hearing before RO personnel; a transcript of 
each hearing is associated with the claims file.  

The RO has also attempted to obtain any outstanding pertinent 
treatment records from the New York VAMC, however, in 
September 1997, this facility responded that there were no 
such records on file for the veteran.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for an initial rating in excess 
of 10 percent for the residuals of traumatic optic neuropathy 
of the right eye, or the claim for restoration of a 50 
percent rating for the bilateral residuals of traumatic optic 
neuropathy.  

II.  Higher Initial Rating for Right Eye Disability

A.	Background

In its September 1999 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for the 
residuals of traumatic optic neuropathy of the right eye, 
effective August 1, 1995.  

In March 2001, the Board granted an earlier effective date 
for the veteran's service-connected right eye disability of 
October 26, 1994.  
 
On VA examination in March 1995, the veteran reported that he 
had retired in 1982 as a bus driver with a transit agency as 
a result of being unable to work, due to a combination of 
advancing arthritis and failing visual acuity.  A 
ophthalmologic examination revealed uncorrected visual acuity 
of 20/30 in the right eye, and 20/30 in the left eye.  The 
vision examiner noted an impression of refractive error, 
likely improvable, and macular mottling in the right eye, 
that may have been the etiology of 20/30 vision.  It was 
noted that a retina consultation may have been warranted.  
Additionally, the general medical examiner, following review 
of the ophthalmologic report, diagnosed, inter alia, failing 
vision, cause unknown.   

A March 1996 optometrist's worksheet (the specific physician 
and/or medical facility is not listed), reflects a doctor's 
recommendation that the veteran obtain bifocal reading 
glasses.  

Treatment records from the Atlanta VAMC, dated from December 
1996 to August 1997, note the veteran's ongoing complaints of 
visual impairment.  

A January 1997 report from America's Best Contacts and 
Eyeglasses reflects the veteran's complaint of decreased 
visual acuity as the result of repeated head injuries.  That 
report noted the veteran's best corrected visual acuity of 
20/30 in the right eye, and 20/30 in the left eye.

A January 1997 report from Omni Eye Services notes the 
veteran's report of a long history of head trauma, related to 
having been a boxer.  The veteran complained of noticing some 
field defect.  An ocular examination showed that his best 
corrected visual acuity was 20/30 in the right eye, and 20/30 
in the left eye.  It was also noted that the veteran had 
early cataracts, as well as what appeared to be tubular 
fields in the left eye.  Examination of the posterior poles 
revealed pigmentary disturbance in the macular areas of the 
left eye, with questionable optic atrophy.   

B.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;   
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The RO assigned the initial 10 percent rating for the 
service-connected residuals of traumatic optic neuropathy of 
the right eye under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6026, for optic neuritis.  Under this 
diagnostic code, optic neuritis is rated on the basis of 
underlying disease, combined with the impairment of visual 
acuity or field loss.  Id.  

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R.          § 4.75.  In rating impairment of visual 
acuity, the best distant vision obtainable after best 
correction with glasses will be the basis of rating, except 
in cases of keratoconus in which contact lenses are medically 
required.  Id.

In computing concentric contraction and determining field 
loss, the number of degrees lost in each of eight 45 degree 
principal meridians (Temporally, Down temporally, Down, Down 
nasally, Nasally, Up nasally, Up and Up temporally) is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 
4.76a, Table III.  The degrees lost are then added together 
to determine total degrees lost.  The total degrees lost are 
then subtracted from 500.  The difference, which represents 
the total remaining degrees of visual filed, is divided by 8, 
representing the average contraction for rating purposes.  38 
C.F.R. § 4.76a.


During the period in question, the RO assigned the initial 10 
percent rating for right eye disability on the basis of loss 
of central visual acuity, pursuant to 38 C.F.R. § 4.84a, 
Table V, since there is no pertinent to this time period 
regarding any ongoing disease or evidence as to the exact 
nature and extent of any visual field loss.  

Considering the competent evidence in light of the above-
noted criteria, the Board finds that there is no basis for 
assignment of a rating for right eye disability higher than 
the 10 percent assigned during the period from October 26, 
1994 to April 14, 1998.  During this timeframe, the veteran's 
corrected central visual acuity in the right eye was 
consistently noted as 20/30 on periodic testing, which does 
represent a degree of visual loss that would correspond to 
even a compensable evaluation under the rating schedule for 
visual impairment.  See 38 C.F.R. § 4.84a, Table V.  Rather, 
the RO assigned the initial 10 percent rating on the basis of 
the finding on May 1999 VA examination that right eye 
corrected visual acuity was 20/80, dated approximately one-
year after the time period relevant to the veteran's claim 
for increase.  However, even taking that finding into 
consideration, such does not warrant any more than a 10 
percent rating.  Hence, entitlement to a schedular rating in 
excess of 10 percent for the residuals of a traumatic optic 
neuropathy of the right eye at any time during the period 
from October 26, 1994 to April 14, 1998 is not established..

Additionally, the Board points out that there is no showing 
that, at any point during the period in question, the 
veteran's service-connected right eye disability reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the January 
2000 SOC).  In this regard, the Board notes that this 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  While on VA examination in March 1995, 
the veteran reported that he had retired as a bus driver with 
a transit agency in 1982, in part due to failing visual 
acuity, there no specific evidence to support this assertion.  
During the relevant period, the veteran's right eye 
disability also has not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above during the period from October 26, 1994 to 
April 14, 1998., the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial rating in excess of 10 percent 
for the residuals of traumatic optic neuropathy of the right 
eye, during the period from October 26, 1994 to April 14, 
1998, must be denied.  In reaching this conclusion, the Board 
has considered applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.	Restoration of 50 Percent Rating for Bilateral Eye 
Disability

A.	Background

In its September 1999 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for the 
residuals of traumatic optic neuropathy, right eye, effective 
August 1, 1995; and granted service connection and assigned a 
50 percent rating for the bilateral residuals of traumatic 
optic neuropathy, effective April 15, 1998. 

Treatment records from the Atlanta VAMC, dated from March 
1997 to September 1999, note ongoing complaints of poor 
vision, and a history of traumatic ocular neuropathy.  

A May 1998 report from Dr. W. Martin, a private physician, 
notes corrected visual acuity of 20/60 in the right eye, and 
20/80 in the left eye.  Also noted was some constriction of 
the Goldmann Visual Field (GVF) in the left eye.  

A May 1998 letter from this same physician, notes that he had 
recently evaluated the veteran following episodes of 
amaurosis fugax.  It was also noted that the veteran's 
corrected vision was 20/50 in the right eye and 20/70 in the 
left eye.  The veteran had some mild bilateral mid-ptosis, 
worse on the left.  His pupils were slightly asymmetric with 
the left one larger; both pupils reacted to light, although 
there was a possible afferent defect on the left.  His optic 
discs appeared normal with physiologic cupping.  GVFs showed 
generalized depression and constriction.  The physician 
related that he could not account for the veteran's subnormal 
vision, and believed that the veteran needed further 
neurological evaluation. 

A June 1998 letter from Dr. W. Stuart, a neurologist, relates 
that the veteran had corrected visual acuity of 20/40 in the 
right eye and 20/60 in the left.  It was also noted that the 
veteran described having headaches for number of years, with 
nausea and some visual symptoms.  A neurologic examination 
did not reveal any abnormality of the optic fundi.  Eye 
movements were full.  The impression was of probable visual 
impairment, secondary to retinal detachment; and migraine 
headaches with complicated symptoms, with cerebrovascular 
disease ruled out.  An accompanying report of an 
electroencephalogram (EEG) reflects normal test results.  A 
report of an MRI and angiogram of the brain reveals a 
abnormal magnetic resonance imaging brain scan, demonstrating 
a 1.5 to 2 cm mass off the posterior aspect of the nasal 
septum on the left, and some vague ischemic appearing changes 
adjacent to the right posterior horn of the lateral 
ventricle.  Records of further neurophysiological testing 
include a physician's interpretation of the test results as 
consistent with bilateral optic nerve dysfunction.  

In his July 1998 letter, Dr. Stuart indicated that the 
veteran's MRI was normal, and angiogram was normal except for 
some mild atheromatus disease.  The veteran's visual evoked 
responses were abnormal, however, and this appeared to be due 
to the veteran's retinal disease, and not specifically optic 
neuropathy.  The physician indicated that he believed that 
the veteran's visual impairment with abnormal visual evoked 
response was due to a retinal injury, secondary to boxing of 
longstanding duration.

In the report of a May 1999 VA examination, the examiner 
initially noted that he had reviewed the veteran's medical 
records extensively in connection with examination.  The 
veteran complained of blurred vision since sustaining an 
injury to the head while boxing in military service.  He also 
reported occasionally experiencing headaches.  On physical 
examination, uncorrected visual acuity was 20/80 in the right 
eye and 20/200 in the left eye; corrected vision was 20/80 in 
the right eye and 20/60 in the left eye.  There was no 
evidence of diplopia.  Extraocular muscle movements were full 
bilaterally.  Ductions and versions were orthophoric.  There 
was 2-mm of ptosis on both sides.  Slit lamp examination 
showed normal bulbar and palpebral conjunctivae bilaterally.  
The corneas were clear bilaterally, the anterior chambers 
were deep and quiet bilaterally, and the irises were within 
normal limits bilaterally.  Lenses displayed 1+ and equal 
sclerotic cataracts bilaterally.  Pupils were equal, round, 
and sluggishly reactive to light bilaterally with no afferent 
papillary defect.  Intraocular pressures were 16 in the right 
and 18 in the left.  Fundoscopic examination revealed cup-to-
disc ration of 0.2 to 0.3 in both eyes, with mild retinal 
pigment epithelial changes in the macula of both eyes, and a 
generally normal appearing periphery.  Confrontation visual 
fields were generally full to finger confrontation 
bilaterally.  It was noted that GVF testing performed in May 
1998 had shown severe constriction of all isopters 
concentrically in both eyes, as well as an inconsistent area 
temporally in the left eye that showed constriction as well.    

The examiner noted with respect to a diagnosis, that the 
veteran had some mild cataracts and mild retinal pigment 
epithelial changes that could give him moderately blurred 
central vision, although not likely to the extent as shown on 
recent testing.  The examiner further indicated that the 
veteran reported decreased peripheral vision that appeared 
evident on his visual field, however, he did not see an 
explanation for it.  The physician concluded that without 
further data upon which to based his findings, he was of the 
opinion that it was possible that the veteran sustained mild 
traumatic damage that could account for some of his symptoms, 
and also that the veteran had a functional abnormality in 
addition to a true ophthalmologic abnormality.   

In his June 1999 supplemental opinion, the above examiner 
noted that the veteran had undergone additional Goldmann 
visual field testing that same month.  This procedure had 
revealed severe concentric constriction of all eye isopters 
in the right eye, and severe concentric constriction 
generally affecting the left eye, with the suggestion that 
the V isopter was not any larger than the III isopter which 
raised a concern of functional loss.  Specifically, GVF 
testing revealed in the right eye the following degrees at 
each of the eight 45 degree principal meridians:  Temporally 
25, Down temporally 36, Down 25, Down nasally 23, Nasally 18, 
Up nasally 11, Up 12, and Up temporally 15.  With regard to 
the left eye, the results were:  Temporally 20, Down 
temporally 20, Down 18, Down nasally 18, Nasally 18, Up 
nasally 16, Up 14, and Up temporally 18.  

The examiner indicated that the most recent visual fields 
correlated roughly well with the constricted visual fields 
which had been performed in May 1998, and that the recent 
visual field test results supported the veteran's claim that 
his peripheral vision was severely compromised.  It was noted 
that it was likely that visual field loss existed since it 
had been reproduced on two separate GVF tests.  The examiner 
further indicated that although he had some reservations 
about the validity of the test results as being supportive of 
the veteran's claims, his conclusion based upon the 
examination findings, was that the veteran's vision problems 
at least as likely as not arose from his in-service eye 
injuries.   

Records from the Atlanta VAMC dated from June 2000 to July 
2000, include a June 2000 opthalmology progress note that 
reflects corrected visual acuity of 20/60 in the right eye, 
and 20/70+ in the left eye.  The impression was of poor 
visual acuity of uncertain etiology, and of headaches.  A 
July 2000 progress note reflects corrected vision of 20/40 -2 
in the right eye, and 20/50 -1 in the left.  An impression 
was noted of decreased visual acuity that was out of 
proportion to cataract and macular changes, and that had 
appeared slightly better but was still not normal.

A February 2001 statement from a third-party individual who 
identified herself as a registered nurse notes that, during 
the time period she had known the veteran, she had witnessed 
several episodes of blindness in the right eye during which 
the veteran needed some medical assistance.  She further 
related that the veteran appeared to have severe 
complications on his right side which left him with headaches 
that incapacitated him for several hours at a time.  

During the March 2001 Board hearing, the veteran testified 
that he experienced blurred vision, and occasional episodes 
of blindness along with severe headaches.  The veteran also 
complained of significant limitation in the extent of his 
near vision for reading purposes, as well as of his long-
distance vision.  

Later in March 2001, the Board remanded the veteran's claim 
for a higher rating for his service-connected bilateral 
residuals of traumatic optic neuropathy to the RO for further 
development.

A January 2002 report from the Emory Eye Center notes an 
impression of ERG results that indicated dysfunction of both 
rod and cone mediated responses.  

An April 2002 opthalmology progress report from the Atlanta 
VAMC notes corrected vision of 20/150 in the right eye and 
20/100 -1 in the left eye.  The physician rendered an 
impression of diminished visual acuity, for which the 
etiology was not clear; and of progressive rod and cone 
disease, with an unclear etiology, probably not completely 
related to boxing.    

On VA examination in June 2002, corrected visual acuity was 
20/70 -1 in the right eye, and 20/200 eccentric in the left 
eye.  The eyes appeared normal externally.  Motility was full 
in both eyes.  Pupils did not show any relative afferent 
papillary defects.  Fundi were pink, and intact in both eyes, 
without pallor.  The examiner indicated that the above 
findings were insufficient to support a diagnosis of 
traumatic optic neuropathy or any other eye abnormalities, 
and that GVF testing and a possible electroretinogram (ERG) 
would be needed later to rule out retinal dystrophy. 

A July 2002 VA ophthalmology progress note from the Atlanta 
VAMC reflects that the veteran's corrected vision was 
measured at 20/400 in both eyes.  The impression was of 
diminished visual acuity that appeared too rapid to be 
explained by rod/cone dystrophy, and may have been due to 
functional loss; it was noted that ocular health appeared to 
be good in both eyes, and that the veteran would be scheduled 
for further testing.  An August 2002 report of a GVF 
conducted that same month, reflects the determination of the 
medical provider administering the test that the test results 
were indicative of functional loss.

On examination again in November 2002, it was noted that 
corrected vision was 20/50 in both eyes.  The impression was 
of a history of diminished visual acuity, with unclear 
etiology; and an August 2002 GVF test that had revealed a 
spiral field not consistent with an optic nerve or brain 
disease.

In July 2003, a VA physician reviewed the claims file, and 
noted various findings that he believed were inconsistent 
with a history of optic nerve trauma sustained during 
military service.  Specifically, the physician noted that 
visual loss and pathology would have to have been of a 
markedly delayed onset (34 years) since vision was measured 
as 20/20 bilaterally in 1956; that visual acuity waxed and 
waned over the years; that the appearance of the optic nerve 
head had always been normal; that color vision testing 
performed in 2001 was normal bilaterally; and that no other 
ophthalmic findings consistent with trauma had been observed, 
such as glaucoma, iris sphincter tears, and retinal holes.  
This physician further indicated that there were various 
findings that were consistent with a contrary explanation of 
functional visual loss; these were a spiral GVF, fluctuating 
vision, fluctuating color vision, positive optokinetic 
responses despite claiming vision of 20/400 bilaterally, and 
false negative responses and fixation losses on Humphrey 
visual field testing.  It was also noted that some ophthalmic 
pathology existed:  mild pigment mottling in the macula that 
was not consistent with trauma, abnormal ERG consistent with 
retinal degeneration not consistent with trauma, and 
abnormally visually evoked potential.  The physician noted 
that in summary, the veteran had some degree of visual loss, 
but there was no evidence that the visual loss was caused by 
behavior that occurred 50 years ago, and that instead visual 
loss was probably due to mild retinal degeneration, unrelated 
to trauma.  

A July 2004 report from Doctor's Vision Works notes corrected 
visual acuity of 20/100 in the right eye and 20/200 in the 
left eye.  

During the October 2004 DRO hearing, the veteran testified 
that he continued to experience blurred vision and 
intermittent periods of more severe visual problems, and that 
he did not believe that his overall condition had improved to 
any extent over the past few years.  

An April 2005 report from the Eye Consultants of Atlanta 
notes corrected vision of 20/80 in the right eye and 20/70 in 
the left.

B.	Analysis

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 38 
C.F.R. § 3.105(e).  Therefore, the Board will only focus on 
the propriety of the reduction.

At the time of the reduction in this case, a 50 percent 
rating for the veteran's bilateral residuals of traumatic 
optic neuropathy had continuously been in effect since April 
15, 1998, a period of over 6 years.  Hence, the provisions of 
38 C.F.R.  § 3.344(a) and (b) are for application.  Where a 
veteran's schedular rating has been both continuous and 
stable for five years or more, the rating may be reduced only 
if the examination upon which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation, and only if there is sustained material 
improvement in the disability.  38 C.F.R. § 3.344(a).

Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.  In essence, then, a rating that has existed for five 
years or more is considered stable, and may not be reduced on 
any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone 
sustained material improvement.  Id..

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

Like the intial rating for the right eye disability, the RO 
assigned the 50 percent rating for the veteran's service-
connected bilateral residuals of traumatic optic neuropathy 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6026.  The RO based its assignment of that rating on the 
results of the May 1999 VA examination (and June 1999 
supplemental report), and the July 1998 private physician's 
opinion along with medical test results supportive of that 
opinion.  

When the RO reduced the rating for the rating for the 
veteran's bilateral eye disability from 50 to 0 percent, it 
did so following its review of the June 2002 and November 
2002 examination reports, VA treatment records dated from 
2002, and a July 2003 VA physician's opinion.  The RO 
identified as the basis for the reduction in rating recent 
medical evidence indicating that the veteran did not have 
bilateral traumatic optic neuropathy due to his military 
service, and further that any visual loss had been shown to 
be the result of nonservice-connected causes.      

However, upon comparison of the objective evidence forming 
the basis for RO's assignment of the 50 percent rating with 
the evidence cited by the RO in support of the reduction in 
rating, the Board finds that actual improvement in the 
veteran's bilateral eye disability has not been shown. 

As regards the evidence supporting the original assignment of 
a 50 percent rating, the July 1998 private physician's 
opinion along with supporting medical records, noted Goldmann 
visual field test results demonstrating generalized 
depression and constriction of field vision.  Moreover, VA 
examination in May 1999 included GVF testing which revealed 
severe concentric constriction in both eyes.  The RO 
concluded that this evidence supported a 50 percent rating, 
under the criteria for evaluation of visual field loss, under 
Diagnostic Code 6080.  

The one GVF study that has been conducted by any VA medical 
provider since that time period, is dated in August 2002.  As 
noted above, this GVF test report indicated an assessment of 
functional loss; however, the test was not administered by a 
physician in the context of a VA examination, as requested by 
the Board in its March 2001 remand.  Thus, these findings are 
not as comprehensive as those of the May 1999 examiner, who 
identified measurable bilateral visual field loss and 
directly attributed it to the veteran's service-connected 
disability.  Likewise, the November 2002 examiner's finding 
that the recent GVF test results were not consistent with 
optic nerve disease, and July 2003 physician's opinion as to 
the history of the veteran's disability, each merely restate 
the conclusion of the August 2002 testing provider without 
independent examination of the veteran.  While both the 
November 2002 and July 2003 physicians have also noted 
possible alternative causes for the most recent visual field 
testing outcome, neither has conclusively identified any 
material improvement in the veteran's bilateral eye 
disability when compared to the May 1999 examination results. 

The Board also points out that the medical evidence that 
pertains to loss of visual acuity-which, as indicated above, 
provides an alternative basis for evaluation of disability 
under Diagnostic Code 6026-also provides no support for the 
RO's reduction in rating.  The report of the May 1999 VA 
examination noted corrected visual acuity of 20/80 in the 
right eye, and 20/60 in the left eye.  While these particular 
finding correspond to less than a 50 percent rating under 38 
C.F.R. § 4.84a, Table V, the Board emphasizes that, in claims 
seeking restoration of a reduced benefit, the central 
question is not whether the schedular criteria for a 
particular rating are met (as in a claim for increase), but 
whether the criteria for reduction were met.  See e.g., 
Peyton v. Derwinski, 1 Vet. App. 282 (1990).  The Board also 
points out that other findings as to visual acuity suggests a 
greater degree of impairment than that noted in May 1999.  

In this regard, an April 2002 opthalmology progress report 
notes corrected vision of 20/150 in the right eye and 20/100 
-1 in the left eye (which, incidentally, corresponds to a 60 
percent rating for visual loss, under section 4.84a, Table 
V). Examination in June 2002 again reflected visual acuity 
worse than in May 1999; at that time, the veteran's vision 
was 20/70 -1 in the right eye and 20/200 in the left eye.  A 
November 2002 examiner noted vision in both eyes of 20/50; 
however, a more recent private optometry record includes a 
July 2004 report noting vision of 20/100 in the right eye and 
20/200 in the left.  (Parenthetically, the Board notes that, 
while a July 2002 report noted 20/400 vision bilaterally in 
July 2002, that report does not appear to accurately document 
the veteran's vision at that time.)  While the Board notes 
that these recent visual acuity measurements do not provide 
an entirely consistent picture of the veteran's actual visual 
acuity, the Board also points out that these findings simply 
do not provide any clear evidence of improvement in the 
veteran's bilateral eye disability.  Moreover, although one 
or more of the above treatment providers expressed some 
question as to the etiology of recent visual loss, none 
identified any condition other than the veteran's service-
connected eye disability as the cause of visual acuity 
impairment.  As such, the Board finds this evidence does not 
support a finding veteran's that there was sustained 
improvement in the veteran's bilateral eye disability so as 
to warrant a reduction in rating.  See 38 C.F.R. § 3.344.  

The Board also points out that the July 2003 VA medical 
opinion-in which the physician acknowledged that the veteran 
experienced some visual deficits, and then expressed the 
opinion that such pathology was not likely due to in-service 
injury, but to one or more nonservice-connected causes, such 
as mild retinal degeneration -does not negate the existence 
of continued impairment in visual acuity and other 
ophthalmologic pathology, or establish improvement in the 
already service-connected bilateral eye disability.  To the 
extent that the July 2003 medical opinion even suggests 
possible recent improvement in the level of service-connected 
disability, the Board notes that the opinion was not based on 
examination of the veteran.  Moreover, as numerous other 
physicians have attributed visual problems to the residuals 
of traumatic injury, the Board finds that the July 2003 
opinion does not resolve whether current eye pathology is a 
manifestation of service-connected disability.  The Board 
also points out that while the above physician reviewed the 
claims file (including service medical records (SMRs)) and 
determined that the veteran's visual loss was not service-
related, only the question of whether improvement of the 
already service-connected disability has been shown-and not 
a question of the propriety of the initial grant of service 
connection-is at issue in the present appeal.  .

As the Board finds that, in this case, the medical findings 
pertaining to visual acuity and visual field loss do not 
demonstrate sustained material improvement in the veteran's 
bilateral eye disability, the Board must conclude that the 
reduction in rating from 50 percent to 0 percent was 
improper, and that restoration of the 50 percent evaluation, 
from April 15, 1998, is warranted.  See 38 C.F.R. § 3.344; 
Dofflemeyer, 2 Vet. App. at 251-252.


ORDER

An initial rating in excess of 10 percent for the residuals 
of traumatic optic neuropathy of the right eye, during the 
period from October 26, 1994 to April 14, 1998, is denied.

The claim for restoration of a 50 percent schedular rating 
for the bilateral residuals of traumatic optic neuropathy, 
from February 1, 2005, is granted.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 50 percent for the 
bilateral residuals of traumatic optic neuropathy, from April 
15, 1998, is warranted, even though it will, regrettably, 
further delay an appellate decision on this matter.

As previously noted, in March 2001, the Board remanded the 
veteran's claim for increase for the RO to arrange for the 
veteran to undergo VA ophthalmology examination to determine 
the current severity of his bilateral residuals of traumatic 
optic neuropathy, to include findings regarding any 
impairment in central visual acuity, as well as loss of field 
vision (both pertinent to evaluation of the veteran's 
disability pursuant to Diagnostic Code 6026, under which his 
bilateral eye disability is presently rated).  

Thereafter, the veteran underwent examination in June 2002, 
at which time measurements of corrected visual acuity of 
20/70-1 in the right eye and 20/200 in the left eye, were 
obtained.  No Goldmann visual field studies were conducted, 
and the examiner noted that GVF testing and a possible 
electroretinogram were needed to obtain more complete 
findings regarding the extent of visual loss.  The report of 
a later examination, conducted in November 2002, notes visual 
acuity in both eyes of 20/50, and also that the results of a 
August 2002 GVF study did not appear to be consistent with 
optic nerve disease.  The examination report was handwritten; 
hence, the remainder of the examination results is not fully 
legible.  [Parenthetically, the Board notes that more recent, 
prior evaluations by other medical examiners include an April 
2002 VA treatment record noting vision of 20/150 in the right 
eye and 20/100 -1 in the left eye, and a July 2004 private 
physician's report of 20/100 in the right eye and 20/200 in 
the left eye.].  

The Board finds that the medical evidence developed pursuant 
to the Board's prior remand does not comprehensively address 
the current severity of the veteran's bilateral eye 
disability, particularly in light of previous visual acuity 
measurements suggesting a possible worsening in visual 
acuity.  Hence, the Board finds that that further 
examination, with specific findings responsive to the 
applicable rating criteria, is needed to fully and fairly 
evaluate the claim for increase.  See 38 U.S.C.A. § 5103A.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim for a higher rating.  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA medical records from the Atlanta VAMC dated from 
December 1996 to July 1998, June 2000 to July 2000, and April 
2002 to August 2002.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Atlanta VAMC, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2) (2004) as regards requests for 
records from Federal facilities.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 ____, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  In the event 
that the requested examination yields findings reflecting a 
substantial difference in near and distant corrected vision, 
as well as other impairments of both best-corrected central 
visual acuity and field vision, the RO should refer this case 
for evaluation of visual efficiency by the Director of the 
Compensation and Pension Service.  See VA Adjudication 
Procedures Manual M21-1, Part VI, § 11.07(f).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Atlanta 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's bilateral eye disability, from 
August 2002 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim on appeal within the one-year 
period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ophthalmology examination, by a 
physician, for evaluation of his 
bilateral residuals of traumatic optic 
neuropathy.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field vision, and 
of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  

The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected bilateral 
residuals of traumatic optic neuropathy.  
It is essential that the examiner 
interpret all graphical representations 
of visual field testing, and that the 
results of such testing be reported in 
terms of the applicable rating criteria.  
The examiner should render specific 
findings as to the extent to which the 
veteran experiences impairment of visual 
acuity or field loss, pain, rest-
requirements, or episodic incapacity, as 
well as whether the veteran is 
experiencing active pathology.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the matter of the 
veteran's entitlement to a rating in 
excess of 50 percent for the bilateral 
residuals of traumatic optic neuropathy, 
from April 15, 1998, in light of all 
pertinent evidence and legal authority.  

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


